DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 8/3/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2 and 4-15 have been amended. Claim 3 has been cancelled.
In view of the amendments, the Objection to Claims 1-15 have been withdrawn.
In view of the amendments, the 35 USC 112(b) Rejection of claims 4, 9, and 14-15 have been withdrawn.
Response to Arguments
Applicant's arguments filed 8/3/2022 in view of the amended claims have been fully considered but they are persuasive. However claims are still found to be rejected in view of Nishikawa et al. (EP 2709248; IDS) and Elsasser et al. (EP 0723328; IDS) in a new grounds of rejection.
Re Drawings, Applicant in response (Page 8) has removed the numerical references to the elements of claims 12-13; however, that does not overcome the issue of those elements not being shown and labeled in the Drawings as those particular reference numbers still refer to those elements even in the Specification. Therefore, the Drawings are still objected to as not showing the claimed subject matter.
Re claim 1, Applicant argues (Page 9) that Nishikawa doesn’t disclose a drive device with an annular stator unit, an annular rotor unit and a base plate, wherein the stator unit comprises at least three coils with coil cores and coil bodies and the rotor unit comprises a bearing unit, wherein the coils form a receiving space in the stator unit, wherein the coil cores and the bearing unit stand up on the base plate, wherein the coil bodies are arranged at least partially on a printed circuit board, wherein the printed circuit board rests on the base plate and comprises a recess”, and in particular, “that coil bobbins of a drive device having a ring-shaped stator unit are arranged at least partially on a printed circuit board, nor that such a printed circuit board rests on the base plate and has a recess.”
Examiner respectfully disagrees.
Based on the recited claim, Nishikawa teaches (Fig. 1-8) a drive device (X) having an annular stator unit (20), an annular rotor unit (10) and a base plate (40), wherein the annular stator unit (20) comprises at least three coils (22; Fig. 3) having coil cores (21) and having coil bobbins (27) and the annular rotor unit (10) comprises a bearing unit (50), wherein the coils (22) are forming a receiving space (space forming axis R) in the annular stator unit (20), characterised in that the coil cores (21) and the bearing unit (50) stand on the base plate (40).
Elsasser is further relied on to teach a drive device (Fig. 1) having coil bobbins (19) which are at least in part arranged on a printed circuit board (43), the printed circuit board (43) resting on a base plate (12) and having a recess (located radially inward from 43).
It would have been obvious to have utilized the teachings of Elsasser to have arrived at the claimed invention, in order to provide a compact shape of the drive device (Col. 1, ln. 1-13). 
Please see the rejection of the claims below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Claim 12: the pane (110) ha[ving] a circumferential collar on its radially outer circumference.
Claim 13: the collar (115) halving] a radially circumferential guide groove projecting in an axial direction (A), which guide groove is engaged with a guide projection of an annular base body (120) of the spin window (100), the guide groove and the guide projection being contact-free.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (EP 2709248; IDS) in view of Elsasser et al. (EP 0723328; IDS).
In claim 1, Nishikawa teaches (Fig. 1-8) a drive device (X) having an annular stator unit (20), an annular rotor unit (10) and a base plate (40), wherein the annular stator unit (20) comprises at least three coils (22; Fig. 3) having coil cores (21) and having coil bobbins (27) and the annular rotor unit (10) comprises a bearing unit (50), wherein the coils (22) are forming a receiving space (space forming axis R) in the annular stator unit (20), characterised in that the coil cores (21) and the bearing unit (50) stand on the base plate (40).
Nishikawa does not teach wherein the coil bobbins are at least in part arranged on a printed circuit board, the printed circuit board resting on the base plate and having a recess.
However, Elsasser teaches a drive device (Fig. 1) having coil bobbins (19) which are at least in part arranged on a printed circuit board (43), the printed circuit board (43) resting on a base plate (12) and having a recess (located radially inward from 43).
Therefore in view of Elsasser, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive device of Nishikawa to have arrived at the claimed invention, in order to provide a compact shape of the drive device (Col. 1, ln. 1-13).
In claim 2, Nishikawa as modified teaches the device of claim 1; furthermore Nishikawa teaches that the rotor unit (10) is arranged concentrically with respect to the coils (22) in an axial direction (R) and protrudes with the bearing unit (50) at least in part into the receiving space (space forming axis R).
In claim 7, Nishikawa as modified teaches the drive device (X) according to claim 1, characterised in that the bearing unit (50) has a support element (11, 30) which has a contact region (11) that extends at least in part over the coils (22) in the radial direction on the side of the coils (22) opposite the base plate (40), at least three permanent magnets (12; Fig. 2) being arranged on the support element (10), the permanent magnets (10) being in the shape of a circular ring segment (illustrated in Fig. 2).
In claim 8, Nishikawa as modified teaches the drive device (X) according to claim 7, characterised in that a gap (L) is formed between the contact region (11) and the coils (22) in the axial direction (R).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (EP 2709248; IDS), in view of Elsasser et al. (EP 0723328; IDS), and further in view of Rudel et al. (US 2008/0174212).
In claim 4, Nishikawa as modified teaches the device of claim 1; furthermore Nishikawa does not teach that the coil cores are connected in the region of the recess via projections and form at least one coil core element.
However, Rudel further teaches that the coil cores (284) are connected in the region of the recess (inner radial gap of 246) via projections (projections of 282) and form at least one coil core element (244).
Therefore in view of Rudel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have coil cores connected in the region of the recess via projections and form at least one coil core element, in order to complement a ring magnet disposed within the rotor unit utilized to generate position signals as a function of said ring magnet influenced by the stray flux of the rotor permanent magnet, and to maintain an axial gap away from said permanent magnet of the rotor (Rudel; [0034-0035]).
In claim 5, Nishikawa as modified teaches the device of claim 1; furthermore Nishikawa does not teach that the printed circuit board has an open-loop and/or closed-loop control circuit.
However, Rudel further teaches wherein the printed circuit board (246) has a closed-loop control circuit ([0034-0037]).
Therefore further in view of Rudel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a closed loop control circuit, in order to provide a number of sensors which ensure that the current flow of the stator windings are controlled based on sensor feedback (Rudel; [0037]).
In claim 6, Nishikawa as modified teaches the device of claim 5; furthermore Nishikawa does not teach that the coil bobbins and the open-loop and/or closed-loop control circuit are arranged substantially on one plane.
However, Rudel further teaches wherein coil bobbins (282) and the closed-loop control circuit (disposed on 246) are arranged substantially on one plane (axial plane).
Therefore further in view of Rudel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have the coil bobbins and the closed-loop control circuit are arranged substantially on one plane, in order to provide a number of sensors which ensure that the current flow of the stator windings are controlled based on sensor feedback (Rudel; [0037]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (EP 2709248; IDS), in view of Elsasser et al. (EP 0723328; IDS), and further in view of Nakanishi et al. (US 2006/0057002).
In claim 9, Nishikawa as modified teaches the device of claim 1, with the exception of that the printed circuit board, the coils and the base plate are potted with a potting compound.
However, Nakanishi teaches a drive device (Fig. 1-4) wherein the printed circuit board (23), the coils (35) and the base plate (13) are potted with a potting compound (41; [0035-0036)).
Therefore further in view of Nakanishi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have the printed circuit board, the coils and the base plate are potted with a potting compound, in order to prevent foreign material from entering the motor components so that damage is prevented to the circuit board (Nakanishi; [0035]).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (EP 2709248; IDS), in view of Elsasser et al. (EP 0723328; IDS), and further in view of Blechschmidt et al. (US 5161055; IDS).
In claim 10, Nishikawa teaches the device of claim 1; furthermore Nishikawa does not teach a spin window, characterised in that a pane is arranged on the rotor unit.
However, Blechschmidt teaches (Fig. 1-5) a spin window (10), characterised in that a pane (24) is arranged on the rotor unit (18, 36).
Therefore in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa to have a spin window, characterised in that a pane is arranged on the rotor unit, in order to utilize said device to maintain clear visibility through a viewing window (Blechschmidt; Col. 1; ln. 5-8).
In claim 11, Nishikawa as modified teaches the drive device of claim 10; furthermore Nishikawa does not teach that the pane is held on the rotor unit between a connecting plate and a cover cap, the connecting plate and the cover cap being connected to the rotor unit.
However, Blechschmidt further teaches that the pane (24) is held on the rotor unit (18, 36) between a connecting plate (18) and a cover cap (26), the connecting plate (18) and the cover cap (26) being connected to the rotor unit (18, 36).
Therefore further in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a spin window having the pane held on the rotor unit between a connecting plate and a cover cap, the connecting plate and the cover cap being connected to the rotor unit, in order to secure to pane to the rotor unit (Blechschmidt; Col. 4, ln. 1-21).
In claim 12, Nishikawa as modified teaches the drive device of claim 10; furthermore Nishikawa does not teach that the pane has a circumferential collar on its radially outer circumference.
However, Blechschmidt further teaches that the pane (24) has a circumferential collar (20) on its radially outer circumference.
Therefore further in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a spin window having the pane, having circumferential collar on its radially outer circumference, in order to seat the pane (Blechschmidt; Col. 4, ln. 1-21).
In claim 13, Nishikawa as modified teaches the drive device of claim 12; furthermore Nishikawa does not teach that the collar has a radially circumferential guide groove projecting in an axial direction, in which the guide groove is engaged with a guide projection of an annular base body of the spin window, the guide groove and the guide projection being contact-free.
However, Blechschmidt further teaches that the collar (20) has a radially circumferential guide groove (52) projecting in an axial direction, which guide groove is engaged with a guide projection (54) of an annular base body (50) of the spin window (10), the guide groove (52) and the guide projection (54) being contact-free.
Therefore further in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a spin window having the collar, having a radially circumferential guide groove projecting in an axial direction, in which the guide groove is engaged with a guide projection of an annular base body of the spin window, the guide groove and the guide projection being contact-free, in order to create a seal between the spin window and the base body (Col. 5, ln. 28-32).
In claim 14, Nishikawa as modified teaches the drive device of claim 13; furthermore Nishikawa does not teach that the base plate of the drive device is arranged on an inner diameter of the annular base body and protrudes radially inward into the annular base body.
However, Blechschmidt further teaches that the base plate (12) of the drive device (16) is arranged on an inner diameter of the annular base body (50) and protrudes radially inward into the annular base body (50).
Therefore further in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a spin window having the base plate of the drive device arranged on an inner diameter of the annular base body and protrudes radially inward into the annular base body, in order to help create a seal between the base plate and the base body (Col. 5, ln. 28-32).
In claim 15, Nishikawa as modified teaches the drive device of claim 13; furthermore Nishikawa does not teach that a cover housing projecting towards the annular base body is provided for the base plate of the drive device, the rotor unit of the drive device at least in part protruding through the cover housing.
However, Blechschmidt further teaches a cover housing (14, 58) projecting towards the annular base body (50) is provided for the base plate (12) of the drive device (16), the rotor unit (18, 36) of the drive device (16) at least in part protruding through the cover housing (14, 58).
Therefore further in view of Blechschmidt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Nishikawa as modified to have a spin window having a cover housing projecting towards the annular base body provided for the base plate of the drive device, the rotor unit of the drive device at least in part protruding through the cover housing, in order to help create a seal between the base plate and the base body (Col. 5, ln. 28-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekii et al. (US 2018/0048208) teaches a motor having a coil bobbin engaged on a circuit board having a recess.
Abe et al. (US 2015/0170701) teaches a motor having a coil bobbin engaged on a circuit board having a recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834